Citation Nr: 1519930	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  13-24 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington



THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating higher than 30 percent for cold weather injury, right upper extremity, with Raynaud's syndrome and degenerative joint disease.

3.  Entitlement to an initial rating higher than 30 percent for cold weather injury, left upper extremity, with Raynaud's syndrome and degenerative joint disease.

4.  Entitlement to an initial rating higher than 30 percent for cold weather injury, right lower extremity, with Raynaud's syndrome, degenerative joint disease and hammertoes.

5.  Entitlement to an initial rating higher than 30 percent for cold weather injury, left lower extremity, with Raynaud's syndrome, degenerative joint disease and hammertoes.

6.  Entitlement to an initial compensable rating for bilateral hearing loss.

(The issue of entitlement to payment or reimbursement of unauthorized medical expenses incurred from December 5, 2012 to December 7, 2012 is addressed in a separate decision.)


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from January 1963 to December 1965.  This matter comes before the Board of Veterans' Appeals (BVA or Board) from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The issue of entitlement to service connection for a heart disorder, to include as secondary to PTSD, has been raised by the record in an August 2013 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to initial increased ratings for PTSD, cold weather injuries to the bilateral upper extremities, cold weather injuries to the bilateral lower extremities, and bilateral hearing loss.

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

The Veteran asserted in his August 2013 VA Form 9 that he desired to have a BVA hearing at his local VA Office.  He then indicated in January 2014 that he wanted a live videoconference hearing.  See January 2014 statement.

Under 38 C.F.R. § 20.703, a Veteran can request a hearing before the Board of Veterans' Appeals at a Department of Veterans Affairs field facility when submitting the substantive appeal (VA Form 9) or anytime thereafter.  

The Board notes that a Board hearing was held in March 2014; however, that hearing addressed a separate issue.  See March 2014 BVA Hearing Transcript.

Because such hearings for the Board are scheduled by the RO, a remand of this matter is required in this case.  See 38 C.F.R. § 20.704 (2014).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate steps to schedule the Veteran for a videoconference hearing at the RO before a Veterans Law Judge at the earliest opportunity, following the usual procedures as set forth in 38 U.S.C.A. § 7107 and 38 C.F.R. § 20.704 (2014).

2.  After the hearing is conducted or in the event the Veteran withdraws his request for hearing, or fails to appear at the scheduled hearing, the case should be returned to the Board.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


